                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 AMBER J. WILLIAMS,                                      CV 20-23-H-DLC-JTJ

                         Plaintiff,

           vs.                                                      ORDER

 CANDICE OSTERMAN,et al.

                         Defendants.



      The Court will conduct a hearing on all pending motions’ at 10:00 a.m. on

July 20, 2021, at the Paul G. Hatfield Courthouse in Helena, Montana.

      If Plaintiff fails to appear at the hearing, the Court will recommend that the

motions to dismiss filed by Defendants Acadia Montana, Jennifer Hedke and

Castle Pines Group Home be granted, and that all ofthe claims against these

Defendants be dismissed for failure to comply with the Court’s Order.

      DATED this 21st day of June, 2021.




                                                           i
                                             ‘^'^-^FotffiTohnston
                                               United States Magistrate Judge




      1
          Docs. 33, 34, 35,36 and 39
